Citation Nr: 1223529	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-37 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).


FINDING OF FACT

The competent evidence of record shows that the Veteran has not had a diagnosis of right ear hearing loss for VA purposes at any point during the period on appeal.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specifically, the Veteran was notified of the above criteria in a letter dated in March 2007.  He was informed how to substantiate his claim for service connection and informed of the allocation of responsibilities between himself and VA.  He was also informed of how ratings and effective dates are assigned.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  While the Veteran has not been provided with a medical examination with respect to the claim on appeal, such an examination is not required as there is no competent evidence of record which shows that the Veteran has a current diagnosis of right ear hearing loss for VA purposes.  38 C.F.R. § 3.159(c)(4).  The Veteran filed his claim for service connection in May 2006.  As will be discussed further below, March 2006 and February 2007 audiological evaluations showed that the Veteran has normal hearing.  Accordingly, an examination is not warranted.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Also, the Board notes that there is a birth certificate in the claims folder that has not been translated from Spanish to English.  As the document is not relevant to the issue of service connection, the Board finds that there is no prejudice to the Veteran in not translating this document. 

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic disorders, including sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A February 1968 service enlistment audiological examination was conducted and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
0
/
0

In a July 2, 1968, service treatment record, the Veteran complained of an ear ache and trouble hearing in his right ear for the previous three months.  On examination, the Veteran's left ear was normal.  The Veteran's right ear had some retraction of the tympanic membrane with fluid visible behind the drum.  The impression was physical evidence of serous otitis media.  The Veteran was given medication.

In a July 18, 1968, service treatment record, dated 16 days later, the Veteran complained of continued trouble hearing in the right ear.  The Veteran reported that the complaint had been present for the previous two years, and had existed prior to enlistment.  On examination, the Veteran's tympanic membranes were within normal limits and he did not have vertigo.  There was subjective decreased hearing.  The Veteran had air conduction better than bone conduction in both ears.  The impression was possible sensorineural hearing loss.  The Veteran was recommended for an audiogram.

A July 24, 1968 service audiological examination was conducted and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
15 (25)
15 (25)
20 (30)
15 (20)

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  While the July 24, 1968, audiological examination was conducted after the service departments were presumed to have switched to ISO-ANSI standards, the July 24, 1968, audiological examination specifically noted that it was performed under ASA standards.  Those are the figures on the left of each column and are not in parentheses.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

A July 24, 1968, service treatment record stated that the audiogram was within normal limits.  On examination of the Veteran's skull, his internal auditory meati and canals were normal, with no evidence of acoustic neuroma seen.  The impression was no evidence of pathology.  The Veteran was returned to duty.

A January 1970 service separation medical report stated that, on clinical examination, the Veteran's ears were normal.  The Veteran was reported to have right ear hearing of 15 out of 15 on whispered and spoken voice testing.

In February 1978, the Veteran filed a claim for benefits which included "hearing."  By way of a March 1978 letter, the Veteran was asked to provide evidence to VA.  The Veteran did not respond within one year, and the claim was therefore abandoned.  38 C.F.R. § 3.158 (1977).

In an August 2003 VA ear, nose, and throat report, the Veteran complained of bilateral intermittent tinnitus for over 10 years, but denied hearing impairment.  On examination, the tympanic membranes were clear in both ears.  An audiological examination was conducted and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
25

Speech recognition was 88 percent in the right ear, but the testing did not use the Maryland CNC word list.  The assessment was normal hearing in both ears.

In an October 2005 VA fee-based audiological examination, the Veteran complained of difficulty hearing in both ears.  He reported that his decreased hearing started during service in Vietnam, during which time he was exposed to noise from various sources, such as explosions and weapon fire.  On physical examination, the Veteran's ear canals and tympanic membranes were normal.  An audiological examination was conducted and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
20
25
28

Using the Maryland CNC word list, speech recognition was 100 percent in the right ear.  The examiner stated that the Veteran had hearing loss only at some frequencies, and opined that there was no evidence of hearing loss secondary to noise exposure.

In a March 2006 VA audiology consultation report, the Veteran reported difficult, understanding others when they spoke to him.  On otoscopy, the Veteran had clear canals in both ears.  An audiological examination was conducted and pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
20

Speech recognition was 96 percent in the right ear, but the testing did not use the Maryland CNC word list.  The report stated that the Veteran had normal hearing, bilaterally.

In a February 2007 VA audiology consultation report, the Veteran reported decreased hearing acuity.  An audiological examination was conducted and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
25

Speech recognition was 96 percent in the right ear, but the testing did not use the Maryland CNC word list.  The report stated that the Veteran had continued normal hearing thresholds at all frequencies, as well as excellent speech discrimination, in both ears.  The assessment was normal hearing.

The competent evidence of record shows that the Veteran has not had a diagnosis of right ear hearing loss for VA purposes which is related to military service at any point during the period on appeal.  Initially, the Board notes that there are six audiological examinations of record.  Of these, five showed findings which do not satisfy the criteria for hearing loss for VA purposes.  38 C.F.R. § 3.385.  The October 2005 VA fee-based audiological examination report did show right ear hearing loss for VA purposes.  However, this finding was made prior to the date that the Veteran filed his claim for right ear hearing loss, in May 2006.  Two audiological tests thereafter do not show that the Veteran has right ear hearing loss for VA purposes.  Id.  Accordingly, the evidence of record does not show that the Veteran has had a diagnosis of right ear hearing loss at any point since he filed his claim for service connection.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims' interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).

The Veteran has stated that his decreased hearing started during service in Vietnam.  The Board finds that the Veteran's statements are competent to show that he experienced a decrease in hearing acuity during service and after separation from service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  The Board finds the Veteran's statements credible, as they are consistent with his February 1978 claim for benefits, which specifically included "hearing."  However, the Veteran's statements are not competent to demonstrate that the decreased hearing acuity he experienced meets the requirements of 38 C.F.R. § 3.385.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained medical practitioner.  As a lay person, the Veteran is not competent to make a determination that he has had a diagnosis of right ear hearing loss for VA purposes which is related to military service at any point since he filed his claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the competent evidence of record shows that the Veteran has not had a diagnosis of right ear hearing loss for VA purposes which is related to military service at any point since he filed his claim.  As such, service connection for right ear hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


